J-A30040-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ATLANTIC NATIONAL TRUST LIMITED                  IN THE SUPERIOR COURT OF
LIABILITY COMPANY,                                     PENNSYLVANIA

                            Appellant

                       v.

DONALD RUDDY AND ELEANOR RUDDY,
H/W,

                            Appellees                 No. 759 EDA 2014


               Appeal from the Order Entered February 11, 2014
                in the Court of Common Pleas of Bucks County
                       Civil Division at No.: 2012-01795




ATLANTIC NATIONAL TRUST LIMITED                  IN THE SUPERIOR COURT OF
LIABILITY COMPANY,                                     PENNSYLVANIA

                            Appellant

                       v.

DONALD RUDDY AND ELEANOR RUDDY,
H/W,

                            Appellees                 No. 895 EDA 2014


               Appeal from the Order Entered February 11, 2014
                in the Court of Common Pleas of Bucks County
                     Civil Division at No.: 2012-01795-31


BEFORE: LAZARUS, J., MUNDY, J., and PLATT, J.*
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A30040-14



MEMORANDUM BY PLATT, J.:                                   FILED MARCH 02, 2015

      In these consolidated cross-appeals, Appellant, Atlantic National Trust

Limited Liability Company (Atlantic), and Appellees/Cross-Appellants, Donald

and Eleanor Ruddy (the Ruddys), appeal from the order entered on February

11, 2014, which granted the motion of the Ruddys for summary judgment

and denied the motion of Atlantic for summary judgment. For the reasons

discussed below, we affirm in part and quash in part.

      In     its   summary    judgment   decision   and   order,   the   trial   court

exhaustively details the extensive factual background and procedural history

of this case.      (See Trial Court Opinion, 2/11/14, at 1-14).      Therefore, for

purposes of clarity, we note only the following pertinent facts, taken from

that decision.

      The instant matter concerns the attempt of Appellant to foreclose on

the second of two parcels of land (Parcel II) purchased by the Ruddys at a

tax   sale    in   December    1993.      Nickerson   Development        Cooperation

(Nickerson) originally purchased the two parcels in 1989, and it obtained a

$805,000.00 mortgage (the Mortgage) from Horizon F.A.; however, in May

1990, Horizon went into receivership with the Resolution Trust Company

(RTC). The duties of the RTC were eventually transferred to the Federal

Deposit Insurance Corporation (FDIC).

      In 1990, Nickerson defaulted on the Mortgage and failed to pay

outstanding taxes on the parcels. As noted above, Bucks County ultimately

                                         -2-
J-A30040-14


sold the parcels at a tax sale, and for reasons not apparent from the record,

the title examination done by the Bucks County Tax Claim Bureau did not

disclose that the RTC had an interest in the property.

      On December 21, 1999, the Ruddys conveyed the first of the two

parcels (Parcel I) to the Fonthill Corporation (Fonthill), an entity of which

they are the majority owners. On January 4, 2000, the FDIC assigned the

note and mortgage on both parcels to Atlantic. In 2004, Atlantic foreclosed

on Parcel I, then owned by Fonthill.    Extensive litigation followed, and, on

November 13, 2008, this Court reversed the trial court and allowed Atlantic

to foreclose on Parcel I (Fonthill I). (See Atlantic National Trust, Ltd.

Liab. Co. v. Fonthill Corp., 964 A.2d 932 (Pa. Super. 2008), appeal

denied, 983 A.2d 1246 (Pa. 2009) (unpublished memorandum)).

      The trial court entered judgment in favor of Atlantic for $742,083.40

on May 28, 2009. On November 13, 2009, Atlantic purchased Parcel I at a

sheriff’s sale for $20,000.00. On August 30, 2010, Atlantic filed a petition to

fix fair market value and, on July 21, 2011, the trial court issued an order

granting that petition and set the net fair market value of Parcel I at

$248,415.73 and the deficiency due on the judgment and underlying

obligation at $576,246.21.    This Court affirmed that order (Fonthill II).

(See Atlantic Nat. Trust v. Fonthill Corp., 53 A.3d 944 (Pa. Super. 2012)

(unpublished memorandum)).




                                     -3-
J-A30040-14


     On February 27, 2012, Atlantic filed the instant action against the

Ruddys seeking to foreclose on Parcel II. On January 8, 2013, Atlantic filed

a motion for summary judgment. The Ruddys filed a motion for summary

judgment on February 4, 2013. The trial court held oral argument on July

24, 2013.   On February 11, 2014, the trial court granted the motion for

summary judgment filed by the Ruddys and denied the motion for summary

judgment filed by Atlantic. The instant, timely appeals followed. On March

7 and 18, 2014, the trial court ordered both parties to file concise

statements of errors complained of on appeal. See Pa.R.A.P. 1925(b). The

parties filed timely Rule 1925(b) statements on March 26, and April 2, 2014.

See id. The trial court issued an opinion on April 25, 2014. See Pa.R.A.P.

1925(a).

     On appeal and cross-appeal, the parties raise the following questions:

     I.     Are [the Ruddys] collaterally estopped from contesting
            [Atlantic’s] prima facie case in a mortgage foreclosure
            action where [Atlantic] previously had obtained foreclosure
            under the same mortgage against a different parcel [the
            Ruddys] had conveyed to a corporation they owned?

     II.    Is a mortgage foreclosure action subject to a rebuttable
            presumption of payment after twenty years that [Atlantic]
            successfully rebutted in this case, rather than a strict
            statute of limitations?

     III.   Did [Atlantic’s] claim accrue when the FDIC was appointed
            as receiver of the mortgagee, pursuant to federal statute?

     IV.    Was the statute of limitations tolled pursuant to the
            doctrine of nullum tempus during the time the RTC and the
            FDIC were receivers of the mortgagee, administering its


                                    -4-
J-A30040-14


             assets, including    the    mortgage   [Atlantic]   seeks   to
             foreclose?

(Atlantic’s Brief, at 2).

      I.     Did Atlantic’s [c]omplaint in [m]ortgage [f]oreclosure filed
             in Fonthill I release the [o]bligor [Nickerson] from liability
             on the underlying [n]ote secured by the Mortgage thereby
             depriving Atlantic of any subsequent right to enforce the
             security for said [n]ote?

(The Ruddy’s Brief, at 24).

      The parties appeal from the grant and denial of summary judgment.

The applicable scope and standard of review are as follows.

            Pennsylvania law provides that summary judgment may be
      granted only in those cases in which the record clearly shows
      that no genuine issues of material fact exist and that the moving
      party is entitled to judgment as a matter of law. The moving
      party has the burden of proving that no genuine issues of
      material fact exist. In determining whether to grant summary
      judgment, the trial court must view the record in the light most
      favorable to the non-moving party and must resolve all doubts
      as to the existence of a genuine issue of material fact against
      the moving party. Thus, summary judgment is proper only
      when the uncontroverted allegations in the pleadings,
      depositions, answers to interrogatories, admissions of record,
      and submitted affidavits demonstrate that no genuine issue of
      material fact exists, and that the moving party is entitled to
      judgment as a matter of law. In sum, only when the facts are so
      clear that reasonable minds cannot differ, may a trial court
      properly enter summary judgment.

      . . . With regard to questions of law, an appellate court’s scope
      of review is plenary. The Superior Court will reverse a grant of
      summary judgment only if the trial court has committed an error
      of law or abused its discretion. Judicial discretion requires action
      in conformity with law based on the facts and circumstances
      before the trial court after hearing and consideration.

Cresswell v. Pa Nat’l Mut. Cas. Ins. Co., 820 A.2d 172, 177 (Pa. Super.

2003) (citation and emphasis omitted).

                                        -5-
J-A30040-14


      In its first issue, Atlantic claims that, “[t]he trial court improperly

concluded that collateral estoppel did not preclude the Ruddys from

contesting Atlantic’s prima facie case because the Fonthill action did not

involve foreclosure of [Parcel II].”    (Atlantic’s Brief, at 10).         “Collateral

estoppel, or issue preclusion, is a doctrine which prevents re-litigation of an

issue in a later action, despite the fact that it is based on a cause of action

different from the one previously litigated.”     Weissberger v. Myers, 90

A.3d 730, 733 (Pa. Super. 2014) (citation omitted).

      Collateral estoppel applies if (1) the issue decided in the prior
      case is identical to one presented in the later case; (2) there was
      a final judgment on the merits; (3) the party against whom the
      plea is asserted was a party or in privity with a party in the prior
      case; (4) the party or person privy to the party against whom
      the doctrine is asserted had a full and fair opportunity to litigate
      the issue in the prior proceeding and (5) the determination in
      the prior proceeding was essential to the judgment.

Id. (citation omitted). Furthermore,

      [t]here is no requirement that there be an identity of parties in
      the two actions in order to invoke the bar. Collateral estoppel
      may be used as either a sword or shield by a stranger to the
      prior action if the party against whom the doctrine is invoked
      was a party or in privity with a party to the prior action.

Columbia Medical Group, Inc. v. Herring & Roll, P.C., 829 A.2d 1184,

1190 (Pa. Super. 2003) (citation omitted).

      Atlantic argues that there is an identity of issue in Fonthill I and

Fonthill II, and this matter. It frames the issue as whether there was a

“default   of   the   [m]ortgage[?]”    (Atlantic’s   Brief,   at   11).     Atlantic

acknowledges that it sought foreclosure on a different parcel of land in the

                                       -6-
J-A30040-14


Fonthill actions but states that this “is not determinative as to the default

itself entitling foreclosure.” (Id.). Atlantic further claims that “the Ruddys

have had a full and fair opportunity to litigate the issues of the default of the

Note and Mortgage and the amount due Atlantic for same[,]” in the previous

actions. (Id. at 13). We disagree.

      The Ruddys concede that the mortgage on the second property has

been in default since June 5, 1990, and further they do not contest the

amount due.     (See the Ruddy’s Brief, at 5).     However, as they correctly

state, the decisions in Fonthill I and Fonthill II were not dispositive of the

central issue in the instant matter. That central issue is whether the statute

of limitations bars Atlantic from foreclosing on Parcel II. (See id. at 6).

      Our review of the record demonstrates that Atlantic filed the

foreclosure action against Parcel I, the only parcel at issue in Fonthill I and

Fonthill II, in March 2004. (See Fonthill I, 2708 EDA 2007, unpublished

memorandumm at 4 (Pa. Super. filed Nov. 13, 2008)). It did not attempt to

foreclose on Parcel II until late February 2012, almost eight years later.

(See Trial Ct. Op., 2/11/14, at 7). The record reflects that, while Fonthill

Corp., the defendant in the first action, raised a statute of limitations issue

in Fonthill I, it was a distinct and entirely different issue.    In Fonthill I,

Fonthill argued that Atlantic’s attempt at foreclosure was tantamount to an

action to set aside a judicial sale of property and thus subject to the statute

of limitations set forth in 42 Pa.C.S.A. § 5522. (See Fonthill I, supra at


                                      -7-
J-A30040-14


21-24).   Fonthill could not have argued, as the Ruddys do here (see the

Ruddy’s Brief, at 8-12), that the Mortgage is subject to a twenty-year

statute of limitations because Atlantic filed Fonthill I before twenty years

had passed.   Thus, the Ruddys did not have a full and fair opportunity to

litigate this statute of limitations issue in Fonthill I. Because of this, the

doctrine of collateral estoppel does not preclude the Ruddys from contesting

this case, and the trial court did not commit an abuse of discretion or error

of law in declining to grant summary judgment on this basis.                  See

Weissberger, supra at 733. Atlantic’s first issue lacks merit.

       Atlantic’s remaining three issues all challenge the trial court’s

determination that a twenty-year statute of limitations applies to mortgage

foreclosure proceedings.   (See Atlantic’s Brief, at 14-29).       In their second

claim, Atlantic argues, “mortgage foreclosure actions are not subject to a

statute of limitations, but rather, to a presumption of payment that can be,

and in this case has been, rebutted.”   (Id. at 14) (capitalization omitted).

The Ruddys argue that the doctrine of judicial estoppel bars Atlantic’s second

claim because, in Fonthill I, it successfully argued that there was a twenty-

year statute of limitations on mortgage foreclosure proceedings. (See the

Ruddy’s Brief, at 9). The Ruddys also contend that Atlantic waived its claim

that   mortgage   foreclosure   proceedings   are   subject   to    a   rebuttable

presumption of payment because it did not raise the issue in the trial court.




                                     -8-
J-A30040-14


(See id. at 10).       For the reasons discussed below, we find that Atlantic

waived this claim.

       The record reflects that Atlantic never raised the issue of a rebuttal

presumption at any point below.1               (See Atlantic’s Motion for Summary

Judgment, 1/08/13, at 1-6; Atlantic’s Answer to the Ruddys’ Motion for

Summary Judgment, 3/01/13, at 1-3; Atlantic’s Memorandum in Support of

Summary        Judgment,       5/15/13,        at   9-15;   Atlantic’s   Supplemental

Memorandum in Support of Summary Judgment, 12/27/13, at 1-5).

Because of this, the trial court did not address this issue in its opinion on

summary judgment.         (See Trial Ct. Op., 2/11/14, at 23-25). It is settled

that new legal theories cannot be raised for the first time on appeal. See

Commonwealth v. Truong, 36 A.3d 592, 598 (Pa. Super. 2012) (en banc),

appeal denied, 57 A.3d 70 (Pa. 2012) (citations omitted); see also

Pa.R.A.P. 302(a).

       Further, this claim is not included in Atlantic’s Rule 1925(b) statement,

which merely states, “[w]hether the [t]rial [c]ourt erred in holding that an in

rem mortgage foreclosure action is subject to a statute of limitations?” (See

Atlantic’s Statement of Matters Complained of on Appeal, 3/26/14, at 2 ¶ 5).

____________________________________________


1
  Atlantic appears to tacitly concede in its reply brief that it did not raise this
specific issue in the trial court. Rather than pointing to a place in the record
where the claim is raised, it argues that the rebuttable presumption
argument is “in line” with the arguments it made in the trial court.
(Atlantic’s Reply Brief, at 7).



                                           -9-
J-A30040-14


Thus, the trial court did not address it in its Rule 1925(a) opinion. (See Trial

Court Opinion, 4/25/14, at 1-5). As amended in 2007, Pennsylvania Rule of

Appellate Procedure 1925 provides that issues that are not included in the

Rule 1925(b) statement or raised in accordance with Rule 1925(b)(4) are

waived. See Pa.R.A.P. 1925(b)(4)(vii); see also Commonwealth v. Lord,

719 A.2d 306, 308 (Pa. 1998), superseded by rule on other grounds as

stated in Commonwealth v. Burton, 973 A.2d 428, 431 (Pa. Super. 2009).

Accordingly, we find that because Atlantic did not raise this issue in the trial

court and in its Rule 1925(b) statement, it waived it.

       Moreover, we agree with the Ruddys that the doctrine of judicial

estoppel bars the claim.2 This Court has stated:

       [a]s a general rule, a party to an action is estopped from
       assuming a position inconsistent with his or her assertion in a
       previous action, if his or her contention was successfully
       maintained. Accordingly, judicial estoppel is properly applied
       only if the court concludes the following: (1) that the appellant
       assumed an inconsistent position in an earlier action; and (2)
       that the appellant's contention was successfully maintained in
       that action.

Black v. Labor Ready, Inc., 995 A.2d 875, 878 (Pa. Super. 2010)

(quotation marks and citations omitted) (emphasis in original).

____________________________________________


2
  We note that the trial court did not decide this issue on this basis but “we
are not limited by the trial court’s rationale and that we may affirm on any
basis.” Blumenstock v. Gibson, 811 A.2d 1029, 1033 (Pa. Super. 2002),
appeal denied, 828 A.2d 349 (Pa. 2003) (citations omitted).




                                          - 10 -
J-A30040-14


       In Fonthill I, Atlantic specifically and unequivocally argued that the

Mortgage was subject to the twenty-year statute of limitations set forth in

42 Pa.C.S.A. § 5529. (See Fonthill I, supra at 22). At the trial court and

in its 1925(b) statement, Atlantic argued that there was no statue of

limitations on mortgage foreclosure actions.3 (See Atlantic’s Answer to the

Ruddys’ Motion for Summary Judgment, 3/01/13, at 1-3; Atlantic’s

Memorandum in Support of Summary Judgment, 5/15/13, at 9-15; Atlantic’s

Supplemental Memorandum in Support of Summary Judgment, 12/27/13, at

1-5; Atlantic’s Statement of Matters Complained of on Appeal, 3/26/14, at

2). These positions are plainly inconsistent.

       Further, Atlantic successfully maintained its position in Fonthill I

because this Court specifically found that the twenty-year statute of

limitations applied. (See Fonthill I, supra at 23-24). Thus, we agree with

the Ruddys that Atlantic was judicially estopped in the present case from

claiming that there is no statute of limitations on mortgage foreclosure

proceedings.      See Black, supra at 879 (holding appellee was judicially

estopped from maintaining it was appellant’s employer in current tort action

when it successfully maintained it was not appellant’s employer in prior

workers’ compensation proceedings). Thus, even if Atlantic had not waived

its second claim, we would find that the trial court did not err in declining to
____________________________________________


3
  Again, we note that Atlantic raised its claim that there is a rebuttable
presumption of payment for the first time in its appellate brief.



                                          - 11 -
J-A30040-14


grant summary judgment on this basis because it is barred by the doctrine

of judicial estoppel.

      In its third question, Atlantic maintains that, even if the twenty-year

statute of limitations applies, their action is timely because the statute of

limitations did not begin to accrue until December 31, 1995, when the FDIC

became the receiver of Horizon, taking over from the RTC. (See Atlantic’s

Brief, at 20). Atlantic relies on the Financial Institutions Reform, Recovery

and Enforcement Act of 1989 (FIRREA), 12 U.S.C. § 1821(d)(14)(A), which

provides in pertinent part:

      (A) In general

      Notwithstanding any provision of any contract, the applicable
      statute of limitations with regard to any action brought by the
      Corporation as conservator or receiver shall be—

      (i) in the case of any contract claim, the longer of—

              (I) the 6-year period beginning on the date the claim
              accrues; or

              (II) the period applicable under State law . . .

12   U.S.C.    §   1821(d)(14)(A)(i)   (I)   and   (II).   Atlantic   argues   that

“Corporation” as defined by FIRREA refers to the FDIC not the RTC, and that,

therefore, the statute of limitations did not begin to run until the date that

the FDIC replaced the RTC as receiver of Horizon. (See Atlantic’s Brief, at

20-23). We disagree.

      The Ruddys argue that Atlantic is judicially estopped from making this

claim because it argued in Fonthill I that the twenty-year statute of

                                       - 12 -
J-A30040-14


limitations ran from the date of Nickerson’s default. (See the Ruddy’s Brief,

at 12).   The Ruddys further contend that Atlantic’s argument is meritless

because the term “Corporation” in FIRREA refers to both the RTC and the

FDIC. (See id. at 13-14). We agree.

      As the Ruddys correctly note, in Fonthill I, Atlantic argued, and this

Court held, that the statute of limitations ran from June 5, 1990, the date

Nickerson defaulted on the mortgage, not from the date that the FDIC

assumed receivership over Horizon. (See Fonthill I, supra at 24). Thus,

because Atlantic argued a contrary position and successfully maintained that

position in Fonthill I, it is estopped from claiming in the instant matter that

the default should be counted from December 31, 1995. See Black, supra

at 87).

      Moreover, the claim lacks merit.    Initially we note that neither party

has cited to any Pennsylvania law regarding this issue but instead rely on

several federal cases.   It is settled “that federal court decisions are not

binding on this court, [however,] we are able to adopt their analysis as it

appeals to our reason.”       Kleban v. Nat. Union Fire Ins. Co. of

Pittsburgh, 771 A.2d 39, 43 (Pa. Super. 2001) (citation omitted).

      In support of its contention that the statute of limitations reset when

the FDIC took over from the RTC, Atlantic relies on the decision of the United

States Court of Appeals for the Tenth Circuit in UMLIC-Nine Corp., v.

Lipan Springs Dev. Corp., 168 F.3d 1173 (10th Cir. 1999), cert. denied sub


                                    - 13 -
J-A30040-14


nom Waring v. UMLIC-Nine Corp., 528 U.S. 1005 (1999). (See Atlantic’s

Brief, at 21-11).   We find this reliance to be misplaced.   Firstly, in some

respects UMLIC-Nine Corp. supports the position advanced by the Ruddys

because it clearly states that the term “Corporation” as used in 12 U.S.C. §

1821(d)(14) is applicable to the RTC as well as the FDIC, not solely the FDIC

as claimed by Atlantic. See UMLIC-Nine Corp., supra at 1177 n.2; see

also (Atlantic’s Brief at 20).   Further, the Tenth Circuit in UMLIC-Nine

Corp. specifically limited its decision on the resetting of the statute of

limitations to cases where the mortgage was assigned to the RTC or the

FDIC after an institution failed, the Corporation assigned the mortgage to a

new private institution that also failed, and the mortgage was reassigned to

the FDIC or RTC. See UMLIC-Nine Corp., supra at 1179.

     Here, there is no “subsequent receivership.”       Thus, UMLIC-Nine

Corp. is inapplicable and Appellant does not cite to any other case that

supports its contention that the statute of limitations reset when the RTC

transferred the asset to the FDIC.      Accordingly, the trial court did not

commit an abuse of discretion or error of law in declining to grant summary

judgment on this basis. See FDIC v. Bledsoe, 989 F.3d 805, 807-809 (5th

Cir. 1993) (where case was transferred from FSLIC to private entity and

then to FDIC, statute of limitations for purposes of 12 U.S.C. § 1821(d)(14)

began to run on date of initial assignment to FSLIC).




                                    - 14 -
J-A30040-14


      In its final claim, Atlantic contends that “[t]his action also is timely

because the applicable statute of limitations was tolled during the time that

the RTC and the FDIC were acting as receivers of Horizon pursuant to the

doctrine of nullum tempus.”    (Atlantic’s Brief, at 23).   The Ruddys again

argue that Atlantic is estopped from raising this issue because it is contrary

to the position it espoused in Fonthill I.   (See the Ruddy’s Brief, at 18).

Further, the Ruddys argue that the Pennsylvania Courts have limited the

applicability of the doctrine of nullum tempus and that Atlantic has failed to

cite to any legal support for its claim. (See id. at 18-22). We agree.

          The doctrine of nullum tempus occurrit regi (time does not
      run against the king) has long been accepted in this
      Commonwealth. As this Court recently noted,

                    [w]henever the Commonwealth invokes
            the doctrine of nullum tempus, it is seeking as a
            plaintiff to vindicate public rights and protect
            public property. Thus, since its adoption in this
            country, the rationale for the doctrine of nullum
            tempus has been the great public policy of
            preserving public rights, revenues and property from
            injury and loss.          Moreover, the benefits and
            advantages of the doctrine of nullum tempus extend
            to every citizen, including the defendant whose plea
            of . . . limitations it precludes. [O]ur Supreme Court
            held that,

                        [i]t is true that, unless otherwise
                  provided, statutes of limitations cannot
                  be pleaded against such political
                  subdivisions when they are seeking
                  to enforce strictly public rights, that
                  is, when the cause of action accrues
                  to them in their governmental
                  capacity and the suit is brought to
                  enforce an obligation imposed by

                                    - 15 -
J-A30040-14


                     law as distinguished from one
                     arising   out  of  an   agreement
                     voluntarily entered into by the
                     defendant.

Mt. Lebanon School Dist. V. W.R. Grace and Co., 607 A.2d 756, 758-59

(Pa. Super. 1992), appeal dismissed as improvidently granted, 631 A.2d 596

(Pa. 1993) (citations and quotation marks omitted) (emphases added).

Here, Atlantic is the private assignee of a mortgage from the FDIC. Atlantic

has not pointed to any legal support which would demonstrate that it is a

“political subdivision” or that it is “seeking to enforce strictly public rights[.]”

Id. at 759.     Further, it has not demonstrated that “the case of action

accrue[d] to [it] in [its] governmental capacity” or that the instant case “is

brought to enforce an obligation imposed by law as distinguished from one

arising out of an agreement voluntarily entered into by [a] defendant.” Id.

      This case concerns a mortgage voluntarily entered into between two

parties, and the foreclosure is a private contractual action. Because Atlantic

has not demonstrated that it is entitled to invoke the doctrine of nullum

tempus, the trial court did not abuse its discretion or make an error of law in

declining to grant summary judgment on that basis. See id. Atlantic’s final

claim lacks merit.

      On cross-appeal, the Ruddys contend that the trial court erred in not

granting them summary judgment on their alternate argument:                    that

Atlantic’s failure to name Nickerson as a defendant in Fonthill I, combined

with their assertion in that matter that Atlantic was not seeking to impose

                                      - 16 -
J-A30040-14


any personal liability on Nickerson, demonstrates that Atlantic released

Nickerson from liability for the debt secured by the mortgage.     (See the

Ruddys’ Brief, at 26-27). Atlantic responds that the Ruddys were prevailing

parties and cannot maintain a cross-appeal. (See Atlantic’s Reply Brief, at

21). We agree.

     Pennsylvania Rule of Appellate Procedure 501 provides, “[e]xcept

where the right of appeal is enlarged by statute, any party who is

aggrieved by an appealable order, or a fiduciary whose estate or trust is so

aggrieved, may appeal therefrom.” Pa.R.A.P. 501 (emphasis added). Thus,

we have held that:

     for purposes of Pa.R.A.P. 501 [a] party is aggrieved when the
     party has been adversely affected by the decision from which the
     appeal is taken.       A prevailing party is not aggrieved and
     therefore, does not have standing to appeal an order that has
     been entered in his or her favor. Although a prevailing party
     may disagree with the trial court’s legal reasoning or findings of
     fact, the prevailing party’s interest is not adversely affected by
     the trial court’s ultimate order because the prevailing party was
     meritorious in the proceedings below.

In re Estate of Pendergrass, 26 A.3d 1151, 1154 (Pa. Super. 2011)

(quotation marks and citations omitted).    Further, “[w]hen one issue in a

case is decided against a party, but the party prevails on the other issues

and wins the case in chief, the party cannot claim to have been aggrieved by

the decision; he therefore lacks standing to appeal the single issue decided

against him.”     Eck v. Powermatic Houdaille, Div. of Houdaille




                                   - 17 -
J-A30040-14


Industries, Inc., 527 A.2d 1012, 1017 (Pa. Super. 1987) (quotation marks

and citations omitted).

      Here, the Ruddys sought summary judgment on two bases; the trial

court rejected one theory, but agreed with the Ruddys on the other basis,

and granted summary judgment in their favor. (See Trial Ct. Op., 2/11/14,

at 14-29). Thus, the Ruddys were the prevailing party in this matter and

they lack standing to appeal the trial court’s decision. See Pendergrass,

supra at 1154-55; Eck, supra at 1017.      Therefore, we quash the cross-

appeal. See Pendergrass, supra at 1155.

      For the reasons discussed above, we find that the trial court neither

abused its discretion nor committed an error of law in granting summary

judgment to the Ruddys.    Further, we find that, as prevailing parties, the

Ruddys lack standing to bring a cross-appeal.   Accordingly, we affirm the

order of February 11, 2014 and quash the cross-appeal.

      Order affirmed. Cross-appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/2/2015




                                  - 18 -
J-A30040-14




              - 19 -